Citation Nr: 0000301	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  94-38 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound of the left upper arm, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased rating for a generalized 
anxiety disorder with a post-traumatic stress disorder 
(PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARINGS ON APPEAL

Appellant, his wife, and his daughter-in-law 



ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1952 to March 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) following a June 1994 decision of the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claim for a 
rating greater than 10 percent for residuals of a gunshot 
wound of the left upper arm.  This matter also comes before 
the Board following an October 1994 RO decision which denied 
the veteran's claim for a rating greater than 30 percent for 
service-connected psychiatric disability.

(The issue of entitlement to an increased rating for service-
connected psychiatric disability will be addressed in the 
remand that follows this decision.)


FINDING OF FACT

Residuals of a gunshot wound of the left upper arm are 
manifested by superficial scarring that is not tender and 
painful, adhesion of subcutaneous tissue, pain and discomfort 
with use, minimal loss in range of motion, and a retained 
foreign body in the underlying soft tissue.  No more than 
moderate disability of the affected muscle has been shown.



CONCLUSION OF LAW

An increased evaluation for residuals of a gunshot wound of 
the left upper arm affecting Muscle Group V is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.7,4.40, 4.50, 4.51, 4.54, 4.55, 4.56, 4.73, 
Diagnostic Code 5305 (1996); 38 C.F.R. §§ 4.55, 4.56, 4.73, 
Diagnostic Code 5305 (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative allege that the veteran's 
service-connected gunshot wound of the left upper arm is 
manifested by chronic pain which has become worse over time, 
thereby entitling him to at least the next higher disability 
rating.  It is also requested that the veteran be afforded 
the benefit of the doubt.

The available service medical records include March 1953 
treatment records that show that the veteran was wounded by a 
missile shell fragment.  Specifically, a fragment penetrated 
his left upper arm, the wound was excised, several small 
fragments were removed, and there was no apparent artery or 
nerve involvement. 

The record also includes numerous VA examinations, VA and 
private treatment records, as well as numerous lay statements 
dating back to 1957.  No mention of the veteran's injury was 
made at his first VA examination in November 1957.  The first 
post-service observation of the arm injury appears in April 
1959 at the veteran's second VA examination.  The examiner 
noted that the veteran claimed to have no complaints 
regarding his service-connected left arm injury.  Moreover, 
on examination, all bones and joints were grossly 
physiological.  In addition, the scar was described as well 
healed and asymptomatic.  X-rays of the left humerus revealed 
a 6 x 6 millimeter foreign body within the soft tissue of the 
axillary region, but no bone abnormality.  Similarly, a 
December 1965 VA examiner reported that the scar was 
asymptomatic.

Thereafter, at a November 1967 VA examination, it was 
reported that the injury site was non-adherent, non-tender, 
presented no functional abnormality, and was asymptomatic.  
In addition, no neurological or circulatory changes were 
present.  However, there was a mild depression of the wound 
indicating slight loss of muscle mass in Muscle Group V.

Thereafter, treatment records, except for periodically 
reporting that the veteran had a history of having sustained 
a wound of the left upper arm, were negative for complaints, 
diagnoses, and/or treatment for residuals of his injury.  See 
private treatment records from Logan-Mingo Area Mental 
Health, Inc. dated in September 1975, January 1976, March 
1988, and December 1991; private treatment record from 
Williamson Appalachian Regional Healthcare Professional 
Offices dated in November 1990; VA treatment records dated in 
August 1990, July 1991, December 1991, March 1994, June 1994, 
and November 1994; VA examination dated in February 1993; and 
private treatment records from the Ambulatory Patient Clinic 
dated in August 1994. 

Subsequently, starting in 1994, VA treatment records showed 
the veteran's complaints and/or treatment for left shoulder 
and arm pain and/or weakness.  The diagnoses included 
arthritis, tendinitis, chronic left shoulder pain, 
degenerative joint disease, and/or an old muscle injury.  See 
VA treatment records dated in January 1994, March 1994, June 
1994, August 1994, November 1994, and April 1995.  A March 
1994 left arm x-ray was unremarkable except for the presence 
of shrapnel in the upper arm.

At a May 1994 VA examination, the veteran reported, as 
outlined above, that in March of 1953 he was hit by a mortar 
round while in Korea and the shrapnel pierced the muscles in 
his left upper arm.  He complained of pain in his left arm 
when lying on the side and when carrying heavy objects such 
as coal or wood.  On examination, there was no tissue loss, 
adhesions, damage to tendons, damage to bone, damage to 
joints, damage to nerves, or evidence of muscle hernia.  The 
scar was 3 centimeters in length and well healed.  The 
examiner reported that the left triceps muscle was 
penetrated, he had a mild decrease in extension of the left 
triceps, and there was evidence of pain with shoulder and 
elbow motion.  Nonetheless, the left shoulder and elbow had 
full range of motion.  X-rays of the left arm revealed a 
metal fragment in the triceps area.  The diagnosis was status 
post shrapnel injury to the triceps area with retained 
fragment. 

During the pendency of his appeal, the veteran appeared for 
three hearings.  an April 1995 hearing at the RO, he 
testified that he had deep muscle pain with use of the left 
arm, pain when lying on the arm at night, a periodic tingling 
sensation in his fingers, and problems with his left arm 
becoming fatigued more easily than his right.  At an April 
1997 hearing at the RO, the veteran, his wife, and his 
daughter-in-law gave testimony.  Specifically, the veteran 
testified that he experienced a left shoulder ache and left 
arm throbbing with rainy weather.  In addition, he testified 
that he had been told that there was x-ray evidence of three 
fragments still in his left arm.  He reported that, on 
extreme motion, he had pain and itching underneath the scar 
on his left arm.  The veteran's wife testified that the 
veteran was always jerking his left arm around.  

Subsequently, at a July 1997 VA examination, the veteran's 
history as outlined above was once again reported.  In 
addition, the veteran reported that, after he was injured in 
Korea, he was hospitalized for 19 days.  He indicated that 
some muscle had been removed when the fragments were 
initially excised.  At this 1997 examination, the veteran 
complained that lifting heavy objects with his left thumb 
caused occasional humerus pain.  However, he had no sensory 
loss.  He was right-handed.  He also reported that he had 
been told that his injury precipitated arthritis to his left 
shoulder.  (The examiner opined that there was no x-ray 
evidence of degenerative changes of the shoulder or elbow.).

On examination, the veteran had a healed scar along the 
posterior humerus on the left arm.  It was 5 centimeters in 
length, one-half inch wide at the proximal and distal end, 
and 1 centimeter wide in the middle.  It was white and well 
healed.  There was no significant depression of the scar 
suggesting adherence to subcutaneous tissues.  However, while 
the scar itself was not tender, it was numb around the healed 
incision.  He had no sensory loss, good muscle tone, and no 
tissue loss in comparison with the right arm.  There was also 
no obvious damage to the tendons, bones, joints, or nerves.  
In addition, there was no evidence of muscle herniation.  The 
humerus was 25 centimeters on the right and 26 centimeters on 
the left.  Grip strength was 4/5 bilaterally and deep tendon 
reflexes were 2+ and equal bilaterally.  Fingertips to thumb 
test were intact bilaterally with no sensory loss.  Push and 
pull maneuvers were intact bilaterally and were symmetrical.  
X-ray of the left humerus revealed a 6 x 5 millimeter metal 
fragment located at the distal end of the first third of the 
humerus.

Range of motion studies disclosed shoulder abduction to be 
normal bilaterally.  However, the veteran complained that the 
scar pulled with motion.  Moreover, examination of the scar 
when the shoulder was abducted disclosed that the scar 
appeared to be somewhat adherent to subcutaneous tissues.  
The examiner opined that the scar probable pulled somewhat 
when the veteran abducted his shoulder and extended his arms 
above his head.  However, the pain was not severe, but more 
like a noticeable discomfort.  The examiner opined that there 
were no adhesions noted and no obvious adherence to 
subcutaneous tissues until the shoulder was abducted with 
arms extended above the head.  It was felt that he had good 
strength.  Moreover, while the veteran had some point 
sensation and minor pain with abduction of his shoulders and 
extension of the arms bilaterally, no neurological deficits 
were noted.  The diagnosis was shrapnel wound to the 
posterior humerus soft tissue, remotely, without sequelae. 

At the veteran's August 1998 VA examination, the veteran 
complained that his scar was numb to the touch and itched.  
In addition, he reported that abduction of his left shoulder, 
in a certain way, caused pain.  Moreover, the veteran 
complained of a pulling sensation in the scar tissue.  The 
veteran also reported that a physician had told him that he 
had arthritis in his shoulder secondary to the service-
connected injury.  On examination, the veteran was right-
handed, left upper extremity was symmetrical, and it was 
difficult to see the scar because it was normal skin tone.  
However, there was subcutaneous adherence and muscle defect.  
Yet, the muscle defect did not affect his muscle contracture 
or his shoulder abduction.  Deep tendon reflexes were 2+ and 
equal in the upper extremities.  Grip strength was 4/5 
bilaterally.  Humerus measurement was 26 centimeters 
bilaterally from the mid-humerus.  Pulses were 2+ and equal.  
Left arm x-rays revealed a metallic fragment in the triceps 
muscle, no osseous or interarticular abnormality in the 
humerus (including both the shoulder and elbow joints), and 
no evidence of bone or joint disease.

Range of motion studies disclosed abduction to 140 degrees 
bilaterally, normal elbow flexion bilaterally, normal 
pronation bilaterally, and normal supination bilaterally.  
Moreover, while the veteran complained of a pulling sensation 
in the scar, the examiner did not see pulling.  The examiner 
included in the record a photograph of the veteran's left 
upper arm which reportedly showed the service-connected scar.  
The diagnosis was shell fragment wounds to the left upper 
extremity with pain syndrome with abduction of the arm.  The 
examiner opined that ". . . it is likely, as the muscle 
contracts across the [shell fragment], that pain syndrome is 
experienced with the possibility of nerve irritation, which 
would explain the proximal and distal extension of the pain 
syndrome.  There is no evidence of joint abnormality 
ascribable to osteoarthritis."

The veteran testified at a hearing before the undersigned in 
June 1999.  He complained of reduced strength and motion.  
Specifically, it was reported that he had chronic pain in his 
left arm that increased when he lifted the arm to the level 
of his shoulder.  He also reported that lifting anything that 
weighed more than a gallon of milk caused him pain.  He 
testified that he had retained metal fragments in his left 
shoulder and that he could feel them when he moved his 
shoulder.  The veteran also complained that he could not lie 
on his left side because of pain.  In addition, while rubs 
helped offset some of the pain, nothing ever alleviated his 
pain completely.  

Initially, the Board observes that disability evaluations are 
determined by the application of a schedule of ratings which 
is based, as far as can practically be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1999).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (1999).  
Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. 
§§ 4.1, 4.2, when assigning a disability rating, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Before addressing the question of the propriety of a higher 
evaluation for the veteran's arm wound, it should be pointed 
out that the schedular criteria by which muscle injuries are 
rated changed during the pendency of the veteran's appeal to 
the Board.  See 62 Fed. Reg. No. 30235- 30240 (Jun. 3, 1997) 
(effective July 3, 1997).  Therefore, adjudication of the 
claim must now include consideration of both the old and new 
criteria.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  This 
rule of adjudication requires that the criteria most 
favorable to the veteran's claim be used.  Id.  (The Board 
notes the veteran was advised of the new criteria by the RO 
in the most recent supplemental statements of the case.)

Historically, the veteran has been assigned a 10 percent 
evaluation under Diagnostic Code 5305 for moderate injury to 
the non-dominant arm, Muscle Group V.  This muscle group 
includes the flexor muscles of the elbow, consisting of the 
biceps, brachialis, and brachioradialis, whose functions 
include elbow supination (long head of the biceps is the 
stabilizer of the shoulder joint) and flexion of the elbow.  
38 C.F.R. § 4.73, Diagnostic Code 5305 (1996); 38 C.F.R. 
§ 4.73, Diagnostic Code 5305 (1999).  Under both the new and 
old schedular criteria, the veteran is entitled to a 
10 percent rating for moderate disability of muscles in 
Muscle Group V and will only be entitled to an increased 
20 percent rating if his adverse symptomatology is considered 
"moderately severe."  Id.

In this regard, the Board notes that, under the revised 
criteria as set forth in 38 C.F.R. § 4.56 (1999), 
"moderate" muscle injury contemplates "[t]hrough and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection"  38 C.F.R. § 4.56(d)(2) 
(1999).  Objective findings indicative of moderate disability 
include entrance and exit scars, if present, small or linear 
in shape, which indicate a short track through muscle tissue, 
some loss of deep fascia or muscle substance, or impairment 
of muscle tonus and loss of power or lowered threshold of 
fatigue.  Id.  The factors that distinguish a moderate type 
of injury from a moderately severe one are that, with 
moderate disability, there is normally no explosive effect on 
the muscle of a high velocity missile or any residuals of 
debridement or a prolonged infection.  Id.  Additionally, 
objective findings in cases of moderately severe disability 
include indications of loss of deep fascia, muscle substance 
or normal firm resistance of muscles compared with the sound 
side; tests of strength and endurance demonstrating positive 
evidence of impairment when compared with the sound side.  
38 C.F.R. § 4.56(d)(3) (1999).

In pertinent part, 38 C.F.R. § 4.55 (1999) provides that a 
muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  38 C.F.R. § 
4.55(a) (1999).  Moreover, the combined evaluation of muscle 
groups acting upon a single unankylosed joint must be lower 
than the evaluation for unfavorable ankylosis of that joint, 
except in the case of Muscle Groups I and II acting upon the 
shoulder.  38 C.F.R. § 4.55(d) (1999).  In addition, for 
compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55(e) (1999).  
Furthermore, for muscle group injuries in different 
anatomical regions which do not act upon ankylosed joints, 
each muscle group injury shall be separately rated and the 
ratings combined under the provisions of 38 C.F.R. § 4.25 
(1999).  38 C.F.R. § 4.55(f) (1999). 

The criteria in effective prior to those listed above provide 
that a "moderate" muscle injury contemplates through and 
through or deep penetrating wounds of relatively short track 
by a single bullet or small shell or shrapnel fragment.  The 
absence of the explosive effect of a high velocity missile 
and of residuals of debridement or of prolonged infection 
also reflects moderate injury.  The history of the disability 
should be considered, including service department records or 
other sufficient evidence of hospitalization in service for 
treatment of the wound.  Consistent complaints on record from 
the first examination forward of one or more of the cardinal 
symptoms of muscle wounds, particularly fatigue and fatigue-
pain after moderate use, and an effect on the particular 
functions controlled by the injured muscles should be noted.  
Evidence of moderate disability includes entrance and (if 
present) exit scars which are linear or relatively small and 
so situated as to indicate relatively short track of missile 
through muscle tissue, signs of moderate loss of deep fascia 
or muscle substance or impairment of muscle tonus, and of 
definite weakness or failure in comparative tests.  38 C.F.R. 
§ 4.56(b) (1996).  "Moderately severe" muscle injury is 
associated with a through and through or a deep penetrating 
wound by a high velocity missile of small size or by a large 
missile of low velocity, with debridement, prolonged 
infection, or sloughing of soft parts with intermuscular 
cicatrization.  The history would include hospitalization for 
a prolonged period during service for treatment of a severe 
wound, and a record of consistent complaints of the cardinal 
symptoms of muscle wounds.  The objective findings include 
relatively large entrance and (if present) exit scars, 
indications on palpation of moderate loss of deep fascia or 
muscle substance, or moderate loss of normal, firm muscle 
resistance as compared to the sound side.  38 C.F.R. § 
4.56(c) (1996).

The Board notes that, whether considered under the old or 
revised rating criteria, what is significant about the 
evidence described above is that there has been no indication 
that the veteran experienced prolonged infection, sloughing 
of soft parts or loss of deep fascia or muscle substance 
beyond that contemplated by a rating for moderate disability.  
38 C.F.R. § 4.56(b) (1996); 38 C.F.R. § 4.56(d)(2) (1999).  
Available service medical records show that, while a fragment 
penetrated his left upper arm in March 1953, only several 
small fragments were removed and there was no "apparent" 
artery or nerve involvement.  There has been no indication 
that he had a prolonged infection, sloughing of tissue or 
intermuscular scarring.  

Moreover, the veteran's history cannot be said to include a 
record of consistent complaints of the cardinal symptoms of 
muscle wounds as required under 38 C.F.R. § 4.56(c) (1996) or 
38 C.F.R. § 4.56(d)(3) (1999).  When first examined by VA in 
November 1957, and later in April 1959, the veteran did not 
complain about any residuals from the foregoing injury.  
Thereafter, the record does not include any complaints and/or 
treatment for residuals of the left arm injury until the 
1990's, more than forty years after his injury.  See VA 
treatment records dated in January 1994, March 1994, June 
1994, August 1994, November 1994, and April 1995.

In addition, at his three most recent VA examinations, his 
left arm was reported to be virtually normal except for minor 
pain with some shoulder motion.  Specifically, while the 
November 1967 VA examiner reported that there was a mild 
depression of the wound indicating slight loss of muscle mass 
in Muscle Group V, none of the more recent VA examiners 
reported loss of muscle substance.  The Board acknowledges 
that VA examiners in 1994, 1997, and 1998 reported that the 
veteran had a retained metal fragment in the left arm, a mild 
decrease in extension of the left triceps (see May 1994 VA 
examination), and minor pain with either shoulder or elbow 
motion (see May 1994 VA examination; July 1997 and August 
1998 VA examinations).  Moreover, the cause of the pain was 
reported to be either the fragment scar adhering to the 
subcutaneous tissues or nerve irritation when the muscle 
contracts across the retained fragment.  Id.

However, at all of the aforementioned examinations, range of 
motion studies were normal and therefore would not entitle 
the veteran to a compensable rating under those code sections 
used to rate either the shoulder or elbow.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5201, 5206, and 5207 (1999).  
(Specifically, at the August 1998 VA examination range of 
motion studies disclosed abduction to 140 degrees 
bilaterally, normal elbow flexion bilaterally, normal 
pronation bilaterally, and normal supination bilaterally.).  
Similarly, the most recent examiners reported no damage to 
the tendons, bones, joints, or nerves, as well as no tissue 
loss and no sensory loss.  In addition, the veteran's left 
arm was reported to have good muscle tone and no evidence of 
muscle herniation.  

Pain and fatigue are cardinal symptoms of muscle injury, 
38 C.F.R. § 4.50 (1996) and 38 C.F.R. § 4.56(c) (1999); 
however, a record showing a consistent complaint of one or 
more of the cardinal symptoms of muscle damage is consistent 
with only a moderate rating under either 38 C.F.R. § 4.56(b) 
(1996) or 38 C.F.R. § 4.56(d)(2) (1999).  In short, the 
veteran's history and current problems are best approximated 
by the criteria identified in 38 C.F.R. § 4.56(b) (1996) and 
38 C.F.R. § 4.56(d)(2) (1999) for moderate muscle disability.  
He does not have definite impairments of the left upper arm, 
when compared with the sound side, as contemplated by the 
criteria for moderately severe disability under 38 C.F.R. 
§ 4.56 (c) (1996) or 38 C.F.R. § 4.56(d)(3) (1999).  This is 
especially so given that recent examiners found no obvious 
loss of function.  Accordingly, the Board finds that the 
veteran's adverse symptomatology is most consistent with the 
assigned 10 percent evaluation contemplated for moderate 
muscle injuries.  Consequently, an increased evaluation is 
not warranted under either the old or new rating criteria.

The next question that arises is whether the veteran's varied 
symptoms warrant an increased and/or separate evaluation.  
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Turning first to the veteran's scar, the Board notes that, at 
his July 1997 VA examination the scar was reported to be well 
healed and not tender.  Similarly, the August 1998 VA 
examiner reported that the scar was difficult to see because 
it had normal skin tone.  The foregoing opinions stand 
uncontradicted in the record. Therefore, because the record 
does not contain evidence that the scar was either 
superficial, poorly nourished, and had repeated ulceration or 
was superficial, tender and painful, the veteran does not 
meet the criteria under either Diagnostic Code 7803 or 7804 
to be granted a separate compensable disability rating.  
38 C.F.R. § 4.118 (1999).

Next, the Board observes that the veteran has consistently 
complained of pain, stiffness, and difficulty moving his left 
arm due to the scar.  Moreover, the July 1997 VA examiner 
reported that the scar appeared to be somewhat adherent to 
subcutaneous tissues and probable pulled when the veteran 
abducted his shoulder and extended his arm above his head.  
Under Diagnostic Code 7805, scars may be rated based on 
limitation of the part affected.  38 C.F.R. § 4.118 (1999).  
However, Diagnostic Codes 5305 contemplates limitation of 
motion resulting from damage to Muscle Group V.  This muscle 
group affects the functioning of the upper arm.  Thus, to 
compensate the veteran based on limitation of function caused 
by scarring and muscle dysfunction would clearly violate the 
rule against pyramiding.  38 C.F.R. § 4.14 (1999).

In addition, the Board recognizes that the July 1997 VA 
examiner reported that neurological examination disclosed 
that the veteran's left arm was numb around the healed 
incision.  However, in rating peripheral nerve injuries and 
their residuals, attention is given to the site and character 
of the injury, the relative impairment in motor function, 
trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 
(1999).  Moreover, 38 C.F.R. § 4.55 provides that muscle 
injury ratings will not be combined with peripheral nerve 
paralysis ratings for the same part, unless affecting 
entirely different functions.  Therefore, because the veteran 
does not have distinct and separate manifestations that are 
not already contemplated by the 10 percent evaluation awarded 
for damage under Diagnostic Code 5305, the Board concludes 
that a separate evaluation would also be inappropriate.

Lastly, the Board notes that the veteran claimed at his most 
recent VA examinations to have left shoulder arthritis that 
he had been told was secondary to his fragment wound.  
Moreover, VA treatment records included diagnoses of 
arthritis and degenerative joint disease.  See VA treatment 
records dated in January 1994, March 1994, June 1994, August 
1994, November 1994, and April 1995.  In addition, the 
veteran had minor pain with either shoulder or elbow motion.  
See May 1994, July 1997, and August 1998 VA examinations.  
However, the pain was reported to be caused by either the 
fragment scar adhering to the subcutaneous tissues or nerve 
irritation.  Id.  Range of motion studies were normal at all 
of the examinations.  Furthermore, both the July 1997 and 
August 1998 VA examiners reported that x-rays did not show 
evidence of left shoulder arthritis.  Therefore, because the 
veteran does not have x-ray evidence of arthritis, and 
because loss of function of the joint, if extant, is 
contemplated by the already assigned rating, a separate 
compensable rating is not warranted under Diagnostic Codes 
5003, 5201 (arm motion limited to shoulder level is required 
for a compensable rating), 5206 (flexion limited to 100 
degrees is required for a compensable rating), or 5207 
(extension limited to 45 degrees is required for a 
compensable rating).  38 C.F.R. § 4.71a (1999).

In reaching the foregoing conclusions the Board had 
considered the veteran's statements and testimony, as well as 
the testimony of his wife, that the veteran's symptoms have 
caused increasingly severe impairment.  However, no one with 
medical expertise has adopted this characterization.  The 
Board notes that a lay witness can testify as to the visible 
symptoms or manifestations of a disease or disability.  
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, the 
foregoing statements as to the severity of his left upper arm 
disability are not probative because a lay person (i.e., a 
person without medical expertise) is not competent to offer 
medical opinions.  Moray v. Brown, 5 Vet. App. 211 (1993); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  The Board 
consequently concludes that the preponderance of the evidence 
is against this claim for an increased rating.  


ORDER

An increased rating for residuals of a gunshot wound of the 
left upper arm is denied.



REMAND

Next, turning to the claim of entitlement to an increased 
rating for the veteran's service-connected psychiatric 
disability, the Board notes that the veteran asserts that the 
evaluation currently in effect is not adequate.  It is 
maintained that this disability is manifested by increased 
symptomatology that more nearly approximates the criteria for 
a higher evaluation.  Specifically, he has reported increased 
depression, nervousness, anxiety, fearfulness, nightmares, 
flashbacks, inability to sleep, isolation, and irritability.  

As with the muscle damage issue, the schedular criteria for 
rating psychiatric disabilities changed during the pendency 
of the veteran's claim.  See 61 Fed. Reg. 52695-52702 
(Oct. 8, 1996) (effective Nov. 7, 1996).  Therefore, 
adjudication of a claim for a higher evaluation must now 
include consideration of both the old and the new criteria, 
with those more favorable to the veteran being used to assign 
a rating.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  (The 
record on appeal shows that the veteran was provided notice 
of this change in the most recent supplemental statement of 
the case.)

The Board finds that, given the need to consider both sets of 
rating criteria, the record currently on appeal is lacking.  
This is so, in part, because the record contains such varying 
opinions as to the degree of disability caused solely by the 
veteran's service-connected psychiatric disability.  

The VA examiners who conducted the May 1995, June 1997, and 
August 1998 examinations reported that the veteran was 
married and lived with his wife for over 40 years.  Adverse 
symptomatology reported by these examiners consisted of the 
veteran's mood being anxious and dysphoric and his affect 
being flat.  Moreover, the veteran reported he had a history 
of being verbally aggressive.  It was also reported that he 
claimed to have a history of suicidal and homicidal ideation.  
In addition, the veteran claimed to hear people who were not 
there.  Otherwise, the veteran was adequately dressed and 
groomed, as well as alert, oriented, and cooperative.  His 
impulse control was contained.  In addition, speech was 
coherent and relative.  Furthermore, his concentration, as 
well as insight and judgment, were fair.  Global Assessment 
of Functioning (GAF) score was 65 in 1997 and 60 in 1998.  
Tellingly, under DSM IV a GAF score of 65 suggests that 
psychiatric disability is manifested by "[s]ome mild 
symptoms (e.g., depressed mood and mild insomnia) Or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental, 
Fourth Edition.  Moreover, a GAF score of 60 suggests that 
psychiatric disability is manifested by "[m]oderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or schooling function (e.g., few friends, 
conflicts with peers or co-workers)."  Id.

Despite the aforementioned VA examinations, other evidence of 
record suggests more severe difficulties.  Specifically, a 
May 1996 letter from Armando Acosta, M.D. (a staff physician 
at Logan-Mingo Area Mental Health, Inc.) indicates that the 
veteran had "severe" PTSD that affects him on a daily basis 
in a form he cannot avoid.  The physician also opined that 
the veteran was constantly bothered by his PTSD and had very 
frequent tremors and some psychotic behavior (hallucinations 
and delusions) that kept him in an excited state on almost a 
daily basis.  He opined that the veteran was ". . . totally 
disabled and 100 [percent] unable to be employed."  
Similarly, both a June 1996 letter from a Vet Center and a 
February 1997 VAMC comprehensive evaluation report show that 
the veteran was experiencing increased problems with 
nightmares, anger/irritability, and depression.  It was also 
reported that he was confused and easily distracted, 
increasingly withdrawn and isolated, and exceptionally 
nervous and anxious.  In addition, it was reported that his 
mood and affect were strained and his concentration was 
impaired (could not perform serial sevens).  Additionally, 
the veteran testified at his personal hearing before the 
undersigned in June 1999 that his adverse symptomatology had 
worsened since his most recent VA examination.  

Given the varying characterizations of the degree of 
disability caused by service-connected disability, and the 
need to evaluate the veteran's disability under both sets of 
rating criteria, the Board concludes that VA's duty to assist 
requires that his claim be remanded for a clarifying VA 
examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991); 
Massey v. Brown, 7 Vet. App. 204 (1994).

This case is REMANDED for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  
Moreover, given the record on appeal, the 
RO should obtain and associate with the 
record copies of the veteran's counseling 
records on file with all VA medical 
center[s] (VAMC) and Logan-Mingo Area 
Mental Health, Inc..  38 C.F.R. § 3.159 
(1999).

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits based 
on psychiatric disability, as well as the 
medical records relied upon to adjudicate 
such a claim.

3.  The RO should then schedule the 
veteran for a VA psychiatric examination 
by a panel of two psychiatrists, if 
feasible.  Psychological testing should 
be conducted.  The examiners should 
review the entire claims folder, provide 
a consensus opinion as to all symptoms 
attributable to service-connected 
psychiatric disability and, to the extent 
feasible, provide an opinion as to the 
combined effect of all manifestations of 
psychiatric disability on the veteran's 
social and industrial adaptability.  
Clinical findings should be elicited so 
that both the old and new rating criteria 
may be applied.  Additionally, a GAF 
score should be provided, and the 
examiners should explain its meaning in 
terms consistent with rating criteria.  
All opinions provided should be explained 
in the context of other opinions of 
record, including the May 1996 letter 
from Dr. Acosta.

4.  The RO should then review the claim.  
Consideration should include both the old 
and new criteria for rating psychiatric 
disability, with application of those 
more favorable to the claim.  If the 
benefit sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued that addresses the RO's 
adjudicatory action and all the evidence 
of record received since issuance of the 
last SSOC.

After the veteran has been given an opportunity to respond to 
the SSOC, the claims folder should be returned to this Board 
for further appellate review.  No action is required of the 
veteran until further notice is received.  The purpose of 
this remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this remanded issue.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

